DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoko Ido U.S. Patent Application No. 2019/0266454 (hereinafter Ido).

Regarding claim 15, Ido discloses an information processing apparatus (PC 10, Figure 1), comprising: 
	a storage storing an operating system of the information processing apparatus, a general-use printing program being incorporated in the operating system (An operating system (OS) and various kinds of software (program) in charge of printing processing; paragraphs 19, 21, Figure 1 and also, Figure 2 illustrating a software configuration relating to print job generation processing using in the PC 10, such as a rasterizer 207, processing unit 206 and rendering filter 205 support programs installed in OS system); 
	a controller (Controller 100, Figure 1), 
	wherein a support program corresponding to a printer to be connected to the information processing apparatus is implemented in the information processing apparatus (Executing the computer executable instructions from the storage medium and controlling circuits to perform the functions; paragraphs 46-48, 63, Figures 1, 5 illustrating a PC 10 as an information processing apparatus that generates a print job and connected to a printer 20), 
	wherein the controller is configured to execute the support program to perform (paragraphs 21-27, Figures 2-3): 
	in response to a print instruction instructing the general-use printing program to cause the printer to print an image being made, determining whether information indicating a barcode is included in image data representing the image subjected to print by the print instruction (determining whether a character object by using the barcode font; calculating, in a case of determining that a character object by using the barcode font, a character advance width from the font data; and performing rendering by using the calculated character advance width; paragraphs 29, 31, 46, 51, 53, 59, Figures 4, 6-8); and 
	in response to determination that the information indicating the barcode is included in the image data in the determining, generating particular data causing the printer to print a substitute image substituting for the image of the barcode generable by the general-use printing program (Calculating the character advance width from font data for an object in which the barcode font within the input data is used by checking whether a bitmap of the barcode exists in the print data; paragraphs 40-53, Figure 4 illustrating a width of a bar and the space width between adjacent bars in a specified ratio in which the barcode is replaced with results of the calculated barcode on figure 7).

Regarding claim 1, claim 1 is directed to a non-transitory computer-readable recording medium, and recites identical features as claim 15.  Thus, claim 1 is rejected for the same reasons discussed in claim 15 above.

Regarding claim 16, claim 16 is the method claim of device claim 15.  Therefore, method claim 16 is rejected for the reason given in device claim 15.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ido in view of Kataoka et al. U.S. Patent Application No. 2013/0083334 (hereinafter Kataoka).

Regarding claim 2, Ido discloses the recording medium (A system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium; paragraph 63, Figures 1-2) according to claim 1, 
wherein the instructions further cause the information processing apparatus (Application software for a user to create a document and to give print instructions; paragraph 21, Figure 2) to perform: 
obtaining raster image data generated by the general-use printing program based on the image data (Rasterization of the character font is performed by using a value obtained by performing predetermined rounding processing to obtain an integer for each value of the font character advance width; paragraph 52, Figure 5).
	Ido does not explicitly disclose when detection of barcode image data representing an image of the barcode from among the raster image data obtained in the obtaining is attempted and when the barcode image data is detected, determining that the information indicating the barcode is included in the determining; and when it is determined that the information indicating the barcode is included in the determining, generating raster image data including, as the particular data, improved barcode image data obtained by correcting the detected barcode image data.
	Kataoka, working in the same field of endeavor, teaches when detection of barcode image data representing an image of the barcode from among the raster image data obtained in the obtaining is attempted and when the barcode image data is detected, determining that the information indicating the barcode is included in the determining (Acquiring a printing resolution corresponding to the type and allocating conditions of the bar code when the bar-code correction information is detected in the correction information searching step; a correcting step for determining an amount of correction based on the type of bar code; paragraph 11); and 
when it is determined that the information indicating the barcode is included in the determining, generating raster image data including, as the particular data, improved barcode image data obtained by correcting the detected barcode image data (A correcting step for determining an amount of correction based on the type of bar code, correcting the bar-code constituent elements, and a raster data generating step for generating raster data by composing a bar code using the bar-code constituent elements corrected; paragraph 14).  Such an arrangement provides user a rasterization processing apparatus capable of optimizing a line width of bar codes (paragraph 0008 of Kataoka).
Thus, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to have combined the system of Ido as taught by Kataoka, since doing so would have predictably and advantageously provided user a rasterization processing apparatus capable of optimizing a line width of bar codes.

Regarding claim 3, Ido discloses the recording medium according to claim 2, wherein the correcting is binarization of image data indicating grayscale among the barcode image data detected in the detecting (character advance width (in terms of pixel); paragraphs 31-40 of Ido).

Regarding claim 4, Ido discloses the recording medium according to claim 2.
Ido does not explicitly disclose wherein the correcting is providing of a quiet zone with a particular size or larger as an area adjacent to an image of the barcode.
However, Kataoka working in the same field of endeavor, teaches wherein the correcting is providing of a quiet zone with a particular size or larger as an area adjacent to an image of the barcode (A correction is carried out to thin each bar of the basic pattern of the bar code; paragraphs 48-50, Figure 7).

Regarding claim 5, Ido discloses the recording medium according to claim 2.
However, Kataoka working in the same field of endeavor, teaches wherein the correcting is optimization of barcode symbols constituting the barcode based on a type of the sheet (i.e., output resolutions for the thinning direction, the types of paper, the type of bar codes, and the widths of the bar codes; paragraph 49, Figure 7 of Kataoka).

Regarding claim 6, Ido discloses the recording medium according to claim 2.
 However, Kataoka working in the same field of endeavor, teaches wherein the correcting is optimization of barcode symbols constituting the barcode based on a model of the printer (Printing apparatus 3 connected to the rasterization processing apparatus 2 is a model called IJ-A which does printing in the inkjet mode; paragraphs 49-50, Figure 7 of Kataoka).

Allowable Subject Matter
8.	Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takashi Ezoe (US 2015/0077794) discloses identifying the product model, a barcode representing a code assigned uniquely to each product, and a string representing a serial number uniquely assigned to each product.
Hideo Nakamura (US 2014/0049791) discloses a barcode command for adding an instruction of printing a barcode, to the command buffer, said barcode command including a barcode parameter, the barcode parameter specifying at least one of a type of the barcode, width and height of the barcode, and/or data to be converted to the barcode.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675